Name: 95/549/EC: Commission Decision of 8 December 1995 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  marketing;  tariff policy;  fisheries
 Date Published: 1995-12-22

 Avis juridique important|31995D054995/549/EC: Commission Decision of 8 December 1995 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada (Text with EEA relevance) Official Journal L 310 , 22/12/1995 P. 0074 - 0083COMMISSION DECISION of 8 December 1995 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada (Text with EEA relevance) (95/549/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 (1), laying down the health conditions for the production and the placing on the market of fishery products, as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof, Whereas the list of establishments and factory ships approved by Canada for importing fishery products into the Community has been drawn up in Commission Decision 93/495/EEC (2), as last amended by Decision 95/351/EC (3); whereas this list may be amended following the communication of a new list by the competent authority in Canada; Whereas the competent authority in Canada has communicated a new list adding 19 establishments deleting 758 establishments and amending the data of 4 establishments; Whereas it is necessary to amend the list of approved establishments; Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (4), HAS ADOPTED THIS DECISION: Article 1 Annex B of Decision 93/495/EEC is replaced by the Annex of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 December 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX B LIST OF APPROVED ESTABLISHMENTS >TABLE>